Case 1:16-cv-03121-GHW Document 5 Filed 03/05/19 Page 1 of 2
                                              UUSDC
                                                S D C SSDNY
                                                          D N Y
                                              DDOCUMENT
                                                 OC U ME NT
                                              EELECTRONICALLY
                                                L E C T R O NI C A L L Y FI     LE D
                                                                            FILED
                                              DDOC
                                                 O C #:#:
                                              DDATE        L E D: 3 / 5 / 2 0 1 9
                                                 A T E FIFILED:
Case 1:16-cv-03121-GHW Document 5 Filed 03/05/19 Page 2 of 2
